Reasons for Allowance
1.	Claims 1-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: The closet prior arts, Karpin (US 20180164915 A1), Geisler (US 6252989 B1), and Kondo (US 6442297 B1), individually or in combination, discloses a fingerprint sensor and a fingerprint sensing method. The fingerprint sensor comprises an electrode structure and a sensing circuit similar to the claimed invention, wherein a processor is configured to obtain image data of a super-pixel array comprising a plurality of super-pixels by activating a plurality of nodes that are formed at intersections between a plurality of driving electrodes and a plurality of detecting electrodes, convert the image data of the super-pixel array into image data of a sub-pixel array, and obtain values of the plurality of sub-pixels, wherein a number of the plurality of driving electrodes is expressed as M+p-1 and a number of the plurality of detection electrodes is expressed as N+q-1, the super-pixel array has an MXN array, the sub-pixel array has an (M+p-1)x(N+q-1) array, and the relationship between the plurality of super-pixels in the super-pixel array and the plurality of sub-pixels in the sub- pixel array is expressed as an (MxN)x[(M+p-1)x(N+q-1)] array, wherein each of M, p, N, q denotes a natural number that is greater than or equal to 2, M is smaller than p, and N is smaller than q. However, the closet prior arts of record fail to teach wherein M greater than or equal to p, and N is greater than or equal to q.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691